Order, Supreme Court, Bronx County (Howard R.Silver, J.), entered September 19, 2008, which denied defendant Masjid-Al Faysal’s motion to vacate the default judgment of foreclosure and sale of its property and to enjoin or annul the delivery of the deed to the purchaser, unanimously reversed, on the law, with costs, the motion granted, and the complaint dismissed for lack of jurisdiction. The Clerk is directed to enter judgment in favor of defendant dismissing the complaint.
Plaintiffs failed to properly serve defendant, a corporation (see CPLR 311 [a] [1]; Business Corporation Law § 306 [b]; Gouiran Family Trust v Gouiran, 40 AD3d 400, 401 [2007] [“CPLR 308 (5) provides for special service upon natural persons only”]). Accordingly, the judgment must be vacated and the action dismissed (CPLR 5015 [a] [4]; Security Pac. Natl. Trust [N.Y.] v Chunassamy, 289 AD2d 151 [2001]; Resolution Trust Corp. v Beck, 243 AD2d 307 [1997]). Concur—Gonzalez, P.J., Buckley, Catterson and McGuire, JJ.